


EXHIBIT 10.25


















BIG LOTS


SUPPLEMENTAL SAVINGS PLAN


AMENDED AND RESTATED


EFFECTIVE AS OF DECEMBER 31, 2015















--------------------------------------------------------------------------------




BIG LOTS
SUPPLEMENTAL SAVINGS PLAN


TABLE OF CONTENTS


 
 
 
 
Page
PURPOSE
 
 
 
4
CONCEPT
 
 
 
4
EFFECTIVE DATE
 
 
 
4
ARTICLE I
PARTICIPATION
 
 
 
 
Section 1.1 - Eligibility and Participation
 
 
5
 
Section 1.2 - Conditions of Participation
 
 
5
 
Section 1.3 - Election to Defer
 
 
5
 
Section 1.4 - Matching Employer Contributions
 
 
6
 
Section 1.5 - Deferred Accounts
 
 
6
 
Section 1.6 - Statement of Accounts
 
 
7
 
Section 1.7 - Special 2015 Transition Contribution
 
 
7
ARTICLE II
BENEFIT DISTRIBUTIONS FROM THE PLAN
 
 
 
 
Section 2.1 -Time of Distributions
 
 
8
 
Section 2.2 -Form of Distributions
 
 
8
 
Section 2.3 - Change in Control
 
 
9
 
Section 2.4 - Six Month Distribution Delay of Non-Grandfathered Amounts
 
 
9
 
Section 2.5 - Withholding & Payroll Taxes
 
 
9
 
Section 2.6 - Beneficiary Designation
 
 
9
ARTICLE III
WITHDRAWALS
 
 
 
 
Section 3.1 - Hardship Withdrawals
 
 
10
 
Section 3.2 - Withdrawal Procedures
 
 
10
ARTICLE IV
COMMITTEE
 
 
 
 
Section 4.1 - Committee
 
 
11
 
Section 4.2 - Committee Procedures
 
 
11
ARTICLE V
ADMINISTRATION
 
 
 
 
Section 5.1 - Administrative Powers and Duties
 
 
12
 
Section 5.2 - Expenses & Taxes
 
 
12
 
Section 5.3 - Records
 
 
12
 
Section 5.4 - Determinations
 
 
12
 
Section 5.5 - Legal Incompetency
 
 
13
 
Section 5.6 - Action by the Employer
 
 
13
 
Section 5.7 - Exemption From Liability; Indemnification
 
 
13
 
Section 5.8 - Nonalienation of Benefits
 
 
13
ARTICLE VI
INCLUSION AND WITHDRAWAL OF EMPLOYERS
 
 
 
 
 
 
 
 


2

--------------------------------------------------------------------------------




 
Section 6.1 - Inclusion of Employers
 
 
14
 
Section 6.2 - Withdrawal of Employers
 
 
14
 
Section 6.3 - Sale or Liquidation of Employers
 
 
14
 
Section 6.4 - Transfer Between Participating Employers
 
 
14
ARTICLE VII
MISCELLANEOUS PROVISIONS
 
 
 
 
Section 7.1 - Employment and Other Rights
 
 
15
 
Section 7.2 - Right to Benefits
 
 
15
 
Section 7.3 - Offsets to Benefits
 
 
15
 
Section 7.4 - Amendment and Termination
 
 
15
 
Section 7.5 -Income Inclusion Under Section 409A of the Code
 
 
16
 
Section 7.6 - Claims Procedure
 
 
16
ARTICLE VIII
DEFINITIONS
 
 
 
 
Section 8.1 - Affiliate
 
 
19
 
Section 8.2 - Associate
 
 
19
 
Section 8.3 - Base Compensation
 
 
19
 
Section 8.4 - Beneficiary
 
 
19
 
Section 8.5 - Board
 
 
19
 
Section 8.6 - Change in Control
 
 
19
 
Section 8.7 - Code
 
 
20
 
Section 8.8 - Committee
 
 
20
 
Section 8.9 - Company
 
 
20
 
Section 8.10 -Compensation
 
 
20
 
Section 8.11 - Deferral Agreement
 
 
20
 
Section 8.12 - Deferred Account
 
 
20
 
Section 8.13 - Employer
 
 
21
 
Section 8.14 - ERISA
 
 
21
 
Section 8.15 - Fiscal Year Compensation
 
 
21
 
Section 8.16 - Grandfathered Amounts
 
 
21
 
Section 8.17 - Highly Compensated Employee
 
 
21
 
Section 8.18 - Matching Employer Contributions
 
 
21
 
Section 8.19 - Non-Grandfathered Amounts
 
 
21
 
Section 8.20 - Participant
 
 
21
 
Section 8.21 - Performance Bonus
 
 
22
 
Section 8.22 - Plan Year
 
 
22
 
Section 8.23 - Termination
 
 
22
 
Section 8.24 - Unforeseeable Emergency
 
 
22
ARTICLE IX
GENERAL PROVISIONS
 
 
 
 
Section 9.1 - ERISA Status
 
 
23
 
Section 9.2 - Compliance with Section 409A of the Code
 
 
23
 
Section 9.3 - Construction
 
 
23
 
Section 9.4 - Controlling Law
 
 
23
 
Section 9.5 - Effect of Invalidity of Provision
 
 
23
ARTICLE X
JOINDER AGREEMENT & FORMS
 
 
24




3

--------------------------------------------------------------------------------




BIG LOTS


SUPPLEMENTAL SAVINGS PLAN


Purpose
The purpose of this nonqualified deferred compensation plan is to promote the
success of the Company and Affiliates who are participating Employers in the
Plan (now known as the Big Lots Supplemental Savings Plan), by providing a means
for certain Highly Compensated Employees to defer Compensation.
Concept
The Plan is designed to provide Participants with a supplemental vehicle through
which to defer Compensation and related Matching Employer Contributions (if
applicable) in a manner substantially similar to deferrals made pursuant to
elections under the Company’s tax-qualified 401(k) plan.
The Plan is intended and designed to coordinate with the Company’s tax-qualified
401(k) plan in a manner consistent with the intent of the Company, as described
below. All contributions deferred under the Plan shall be made without regard to
the deferrals made with respect to the 401(k) plan and shall be treated as
unfunded contributions. In no event may any Participant in the Plan defer an
aggregate amount of Compensation in excess of seventy-five percent (75%) of the
Participant’s Base Compensation and one hundred percent (100%) of the
Participant’s Fiscal Year Compensation and/or Performance Bonus.
The Plan is an unfunded, supplemental executive deferred compensation plan
structured to benefit Participants in a manner that provides incentive to
improve the profitability, competitiveness and growth of the Company and
Affiliates who are participating Employers in the Plan.


Effective Date
The Plan as evidenced by this document shall become effective as of December 31,
2015, and is an amendment and restatement of the Plan originally effective as of
January 1, 1991, which was subsequently amended and restated on November 16,
1992, on January 1, 2003, on January 1, 2008, and again on January 1, 2014, and
which may be further amended from time to time.



4

--------------------------------------------------------------------------------




ARTICLE I


PARTICIPATION


Section 1.1 - Eligibility and Participation
Associates of an Employer who are considered Highly Compensated Employees shall
be eligible to participate in the Plan not earlier than the later of the first
date of their employment with the Employer and the date that the Associate is
first classified as a Highly Compensated Employee of an Employer. The Committee,
in its sole and final discretion, may determine which Associates who are
eligible to participate in the Plan shall become Participants and the effective
date of that eligibility. Notwithstanding, all Associates who were Participants
in the Plan as of January 1, 2008 shall continue to participate in the Plan on
and after said date.
Section 1.2 - Conditions of Participation
An Associate shall not become a Participant until he or she completes and
returns a Deferral Agreement to the Committee making such elections as are
required by such Deferral Agreement within the time limits imposed by the Plan
and set forth in Section 1.3 of the Plan. By submitting a Deferral Agreement,
each Participant shall be deemed conclusively, for all purposes, to have
assented to the terms and provisions of the Plan and shall be bound thereby.
Certain restrictions shall apply to those Participants who constitute “Officers”
or “Directors” of the Company within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and attending regulations
as adopted and interpreted by the Securities and Exchange Commission as they
relate to investments (if any) in shares of the Company.
Section 1.3 - Election to Defer
(a)
Each Participant must submit a completed Deferral Agreement to the Committee no
later than the applicable election date set forth below.



(i)
Base Compensation. A Deferral Agreement with respect to any Base Compensation
for services performed during a Plan Year must be submitted no later than
December 31 preceding the Plan Year in which such services will be performed.



(ii)
First Year of Eligibility. In the discretion of the Committee, during a Plan
Year in which an Associate first becomes a Participant in the Plan, the Deferral
Agreement must be submitted to the Committee no later than thirty (30) days
after the date on which the Associate first becomes eligible to participate in
the Plan. Such Deferral Agreement shall be effective only with respect to Base
Compensation relating to services performed after the date of such election. For
purposes of this Section 1.3(a)(ii), an Associate is first eligible to
participate in the Plan only if the Associate is not a participant (or eligible
to participate) in any other arrangement of any Employer that would be treated
as a single nonqualified deferred compensation plan along with the Plan under
Treasury Regulation §1.409A-1(c)(2).



(iii)
Performance Bonus. In the discretion of the Committee, a Deferral Agreement with
respect to any Performance Bonus must be submitted by the date that is no later
than six (6) months before the end of the performance period on which the
Performance Bonus is based; provided, that in no event may an election to defer
be made after such Performance Bonus has become readily ascertainable.


5

--------------------------------------------------------------------------------






(iv)
Fiscal Year Compensation. In the discretion of the Committee, a Deferral
Agreement with respect to any Fiscal Year Compensation for services performed
during an Employer’s fiscal year must be submitted no later than the last day of
the previous fiscal year of the Employer.



(b)
For each subsequent Plan Year, a Participant may amend his or her existing
elections by submitting a new Deferral Agreement no later than the latest date
for which an election to defer may be made, as provided in Section 1.3(a) of the
Plan. An election by a Participant that has not been amended pursuant to this
Section 1.3(b) shall be deemed to be a new election for the subsequent Plan
Year.



(c)
The minimum annual amount that a Participant shall elect to defer under the Plan
for any Plan Year shall not be less than $1,000.

Section 1.4 - Matching Employer Contributions
Each Employer shall cause Matching Employer Contributions to be credited to a
Participant’s Deferred Account under the Plan, to the extent determined by the
Board and in an amount as the Board, in its sole discretion, determines to be
appropriate. Matching Employer Contributions shall vest according to the
following schedule:
Years of Vesting Service at Termination
Vested Percentage of Matching Employee Contributions
Less than 2
0%
2
25%
3
50%
4
75%
5 or more
100%



Notwithstanding the foregoing, a Participant shall be fully vested in any
unvested Matching Employer Contributions in the event of the Participant’s
Termination due to death, disability or retirement. For purposes of the Plan,
the determination of whether a Participant is disabled or has retired shall be
made by reference to the Big Lots Savings Plan.


Section 1.5 - Deferred Accounts
(a)
All Compensation deferred under the Plan and Matching Employer Contributions, if
any, shall be credited to the Participant’s Deferred Account in the same manner
as though contributed as permissible salary deferrals or matching contributions
to the tax-qualified 401(k) plan. Separate Deferred Accounts shall be created
and maintained for each Participant to reflect the appropriate allocation of
deferred Compensation and Matching Employer Contributions to the accounts and
investment funds maintained for the Participant. Such accounts and investment
funds shall be established solely for recordkeeping purposes, shall not be
required to be informally or formally funded or held in specific investments or
as separated assets, and shall meet all of the requirements of Section 7.2
hereof as pertinent to unfunded, nonqualified deferred compensation


6

--------------------------------------------------------------------------------




plans. Credits and charges shall be made to the Deferred Accounts as described
in subsections (b) and (c) of this Section 1.5.


(b)
The Committee may, for administrative purposes, establish unit values for one or
more investment funds (or any portion thereof) and maintain the accounts setting
forth each Participant’s interest in such investment fund (or any portion
thereof) in terms of such units, all in accordance with such rules and
procedures that the Committee shall deem fair, equitable and administratively
feasible. A Participant’s interest in an investment fund (or any portion
thereof) in the event a unit account is established shall be determined by
multiplying the then value of a unit in said investment fund (or any portion
thereof) by the number of units then credited to the Participant’s Deferred
Account.



(c)
To extent authorized by the Board, a Participant shall have the authority to
make investment elections with respect to deferred Compensation and any Matching
Employer Contributions in a manner as prescribed by the Committee, including but
not limited to electronic and telephonic means. Such investment authority,
however, shall not give ownership rights to the Participant of his or her
Deferred Account, but said Deferred Account shall continue to be owned and held
in the name of the applicable Employer and subject to creditors’ rights as
described in Section 7.2 of the Plan.



Section 1.6 - Statement of Accounts
The Committee shall cause to be provided to each Participant (or Beneficiary as
applicable), as soon as practical after the close of each calendar quarter, a
statement in such form as the Company deems desirable, setting forth the
Participant’s current Deferred Account balances.
Section 1.7 - Special 2015 Transition Contribution
Each Employer shall cause a “Special 2015 Transition Contribution” to be
credited to a Participant’s Deferred Account under the Plan provided that such
Participant is a Highly Compensated Employee as of December 31, 2015, who is
employed by such Employer on December 31, 2015 (including a Participant who is
on an approved leave of absence or layoff on that date), and who participated in
the Big Lots Defined Benefit Pension Plan on December 31, 2015. The Special 2015
Transition Contribution shall equal 20% of an eligible Participant’s
Compensation (as defined under the Big Lots Defined Benefit Pension Plan) for
the 2015 calendar year. The Special 2015 Transition Contribution shall be fully
vested at all times.



7

--------------------------------------------------------------------------------




ARTICLE II


BENEFIT DISTRIBUTIONS FROM THE PLAN


Section 2.1 -Time of Distributions
(a)
Unless the Participant has elected a different time of payment with regard to a
Deferred Subaccount pursuant to Section 2.1(b) and except as provided in Section
2.5, a Participant’s Deferred Subaccount will be paid (or begin to be paid)
within ninety (90) days after a Participant’s Termination.



(b)
Notwithstanding the foregoing, with respect to each Non-Grandfathered Deferred
Subaccount of a Participant, the Participant may elect to receive (or begin to
receive) a distribution of the applicable Deferred Subaccount as soon as
administratively feasible, but no later than 90 days, following the date
designated by the Participant on a properly submitted Deferral Agreement (unless
payment delay is required pursuant to Section 2.5).



(c)
Notwithstanding any election to the contrary, all Deferred Accounts shall be
distributed within 90 days following the Participant’s death.



Section 2.2 -Form of Distributions
(a)
Unless the Participant has elected a different form of payment with regard to a
Deferred Subaccount pursuant to Section 2.2(b), distributions from the Plan
shall be paid in a lump sum cash settlement; provided, however, that
Participants subject to Section 16 of the Exchange Act shall receive their
distributions in a manner that complies with the requirements of the Exchange
Act.



(b)
Notwithstanding the foregoing, with respect to each Non-Grandfathered Deferred
Subaccount of a Participant, the Participant may elect to receive distribution
of the applicable Deferred Subaccount in annual installment payments payable
over the number of years (not to exceed 10 years) specified by the Participant
in a properly submitted Deferral Agreement. Installment payments shall be
treated as a single payment within the meaning of Code §409A.



Section 2.3 - Changes to the Elected Time and Form of Distribution for
Non-Grandfathered Accounts
A Participant may elect to change the time or form of distribution of such
Participant’s Non-Grandfathered Deferred Subaccount(s) to any other time
permitted under Section 2.1 and or form of payment permitted under Section 2.2
by filing a new Deferral Agreement with the Committee specifying the new form or
time for payment; provided, however, that (a) such change may not take effect
until at least 12 months after the date on which the election is made, (b) the
payment with respect to which such election is made must be deferred (other than
a distribution upon death, Change in Control or an Unforeseeable Emergency) for
at least five years from the date such payment would otherwise be paid, and (c)
any such election affecting a distribution at a specified time or pursuant to a
fixed schedule may not be made less than 12 months before the date the lump sum
or first installment was scheduled to be paid. Any election to change the timing
of a scheduled distribution for a Deferred Subaccount must delay all payments
for that Deferred Subaccount.

8

--------------------------------------------------------------------------------




Section 2.4 - Change in Control
In the event that a Change in Control of the Company occurs, the Committee shall
cause an immediate lump sum distribution of the Deferred Accounts (whether or
not vested) under the Plan to be made to all Participants within ninety (90)
days following the occurrence of the Change in Control.
Section 2.5 - Six Month Distribution Delay of Non-Grandfathered Amounts
If a Participant is a “specified employee,” within the meaning of Section 409A
of the Code and as determined under the Company’s policy for determining
specified employees, on the date of his or her Termination, no portion of any
Non-Grandfathered Amounts payable in connection with the Participant’s
Termination shall be paid during the the six (6) month period following such
Termination (except in the event of the Participant’s death). Any payments that
are suspended pursuant to this Section 2.5 shall be paid as soon as
administratively practicable after the expiration of such six (6) month period.
Section 2.6 - Withholding & Payroll Taxes
The Employer shall have the power and the right to deduct, withhold or collect
any amount required by law or regulation to be withheld with respect to any
taxable event arising under the Plan. This amount may be: (i) withheld from
other amounts due to the Participant; (ii) withheld from any payment being made
to a Participant under this Plan; or (iii) collected directly from the
Participant. Determinations by the Committee as to withholding shall be binding
on the Participant and any applicable Beneficiary.
Section 2.7 - Beneficiary Designation
Each Participant may from time to time designate any person or persons (who may
be designated contingently or successively and who may be an entity other than a
natural person) as their Beneficiary or Beneficiaries to whom Plan benefits are
paid if the Participant dies before receipt of all such benefits. Such
Beneficiary designation(s) shall not be subject to the surviving spouse
limitations/requirements applicable to tax-qualified retirement plans. Each
Beneficiary designation shall be filed in the written form prescribed by the
Committee and will be effective only when filed with the Committee during the
Participant’s lifetime. Each written Beneficiary designation filed shall cancel
all Beneficiary designations previously filed with the Committee. A Participant
may revoke a Beneficiary designation only by filing with the Committee, during
the Participant’s lifetime, either a superseding Beneficiary designation, or
such other writing in a form and manner prescribed by the Committee. The
revocation of a Beneficiary designation shall not require the consent of the
designated Beneficiary(ies).
If any Participant is not survived by a Beneficiary as designated above, any
death benefit payable hereunder shall be paid to the executor or administrator
of the Participant’s estate.
A surviving Beneficiary of a Participant may designate a Beneficiary to whom
Plan benefits are to be paid if (a) the Beneficiary’s death occurs before
receipt of all benefits otherwise payable, and (b) without survival of a
secondary Beneficiary appointed by the Participant. If such a surviving
Beneficiary dies before receiving the entire death benefit and has not
designated a Beneficiary (or such Beneficiary has died), the remainder of such
benefits shall be paid to the executor or administrator of such Beneficiary’s
estate.



9

--------------------------------------------------------------------------------




ARTICLE III


WITHDRAWALS


Section 3.1 - Hardship Withdrawals
A participant may request a distribution from all or part of his or her Deferred
Account upon the occurrence of an Unforeseeable Emergency. The amount of this
distribution, however, may not be greater than the amount reasonably necessary
to satisfy the emergency need or, if less, the value of the Participant’s
Deferred Account as of the distribution date. As a condition of receiving a
distribution under this Section 3.1, the Participant must file a written
application with the Committee specifying the nature of the Unforeseeable
Emergency and the amount needed to address that circumstance and supplying any
other information the Committee, in its discretion, may need to ensure that the
conditions specified in this Section 3.1 are satisfied. Notwithstanding the
foregoing, a distribution on account of an Unforeseeable Emergency may not be
made to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of deferrals under the Plan.
Any deferrals by a Participant who obtains a hardship distribution pursuant to
Treasury Regulation §1.401(k)-(d)(3) from a tax-qualified defined contribution
plan of any Employer will be cancelled following the date of such distribution.
A Participant whose deferrals have been cancelled pursuant to this Section 3.1
may elect to make later deferrals of his or Compensation only in accordance with
Section 1.3 of the Plan.
Section 3.2 - Withdrawal Procedures
The Committee shall from time to time adopt the necessary procedures to be
followed in the event a Participant seeks to elect a hardship withdrawal under
Section 3.1. All procedures instituted by the Committee shall be binding upon
the Participant.



10

--------------------------------------------------------------------------------




ARTICLE IV


COMMITTEE


Section 4.1 - Committee
The retirement committee of the Company’s tax-qualified 401(k) plan shall be the
Committee of the Plan in accordance with the intention of the Board, as
expressed herein.
Section 4.2 - Committee Procedures
A Committee member who at any time hereunder is a Participant shall not have any
vote in any decision under the Plan made primarily with respect to such
Committee member or such member’s or administrator’s benefits hereunder. In this
event, the decision shall be made by a majority of the Committee members or if
the Plan is administrated by one individual, then by the Board.
All actions of the Committee shall be by majority vote and may be taken with or
without a meeting. If taken without a meeting, the action shall be in writing
and signed by a majority of the members.
In the event of any disagreement among the Committee members at any time acting
hereunder and authorized to act with respect to any matter, the decision of the
majority of said Committee members shall be controlling and shall be binding and
conclusive upon the Committee, the Participants, and their Beneficiaries and
upon the respective successors, assigns, executors, administrators, heirs,
next-of-kin and distributees of all the foregoing.
Subject to the provisions of this Section 4.2, each additional and each
successor Committee member at any time acting hereunder shall have all of the
rights and powers (including discretionary rights and powers) and all of the
privileges and immunities hereby conferred upon the initial Committee members
hereunder, and all of the duties and obligations so imposed upon the initial
Committee members hereunder.
Except as otherwise may be required by any applicable law, no Committee member
at any time acting hereunder shall be required to give any bond or other
security for the faithful performance of duties as such Committee member.



11

--------------------------------------------------------------------------------




ARTICLE V


ADMINISTRATION


Section 5.1 - Administrative Powers and Duties
The Board shall designate such officer(s) of the Company to be the authorized
administrator of the Plan and to have the primary administrative responsibility
with respect to the Plan in coordination with and under the direction of the
Committee. The administrator shall serve at the pleasure of the Board and the
Committee and shall administer the Plan. All policy and administrative functions
shall be the full and total responsibility of the administrator who shall
perform said functions under the direction of the Committee. The administrator
shall interpret the provisions of the Plan where necessary and may adopt
procedures for the administration of the Plan that are consistent with the
provisions of the Plan.
The Committee may retain auditors, accountants, recordkeepers, legal counsel,
consultants and other counsel, including persons acting in a similar capacity
for an Employer and who may be Associates, to assist in the administration of
the Plan. The opinion of any such counsel shall be full and complete authority
and protection in respect to any action taken, suffered or omitted by the
Committee or administrator designated by the Board in good faith and in
accordance with such opinion.
Section 5.2 - Expenses & Taxes
The Employer shall pay the reasonable expenses incurred by the Committee and
others performing services relative to the administration of the Plan, including
the fees and compensation of the persons referred to in Section 5.1.
Any gains or losses attributable to the Deferred Account of the Participants
shall be gains or losses attributable to the Employer and shall be income of the
Employer.
Section 5.3 - Records
The Employers and the Committee shall each keep such records and shall each give
reasonable notice to the other of such information, that shall be proper,
necessary or desirable to effectuate the purposes of the Plan, including,
without in any manner limiting the generality of the foregoing, records and
information with respect to deferral elections, Deferred Accounts, dates of
employment and terminations, and determinations made hereunder. In addition, the
Employer and the Committee shall be protected in acting upon any notice or other
communication purporting to be signed by any person and reasonably believed to
be genuine and accurate, including the Participant’s current mailing address.
Section 5.4 - Determinations
All determinations hereunder made by the Company or the Committee shall be made
in the sole and absolute final discretion of the Company or of the Committee, as
the case may be.
In the event that any dispute shall arise hereunder, including, without in any
manner limiting the generality of the foregoing, any matter relating to the
eligibility of any person to participate, the participation of any person, the
amount payable to any person, and the applicability and the interpretation of
the provisions of the Plan, the decision of the Committee upon such matter shall
be binding and conclusive upon the Company, the Committee, the Participant, and
Beneficiary(ies) and the successors, assigns, heirs and distributees of all the
foregoing.

12

--------------------------------------------------------------------------------




Section 5.5 - Legal Incompetency
The Committee may direct payment either directly to an incompetent or disabled
person, whether because of minority or mental or physical disability, or to the
guardian of such person, or to the person having custody, without further
liability on the part of the Employer, Committee, or any person, for the amounts
of such payment to the person on whose account such payment is made.
Section 5.6 - Action by the Employer
Any action by an Employer under the Plan may be by resolution of the applicable
board of directors (or other managing body), or by a person(s) duly authorized
by resolution of said board of directors (or managing body) to take such
action(s).
Section 5.7 - Exemption From Liability; Indemnification
The Committee shall be free from all liability, for acts, omissions and conduct,
and for the acts, omissions and conduct of duly appointed agents, in the
administration of the Plan, except for those acts or omissions and conduct
resulting from willful misconduct and gross negligence.
The Company shall indemnify the Committee and any Associate, officer or director
of the Company or an applicable Employer against any claims, loss, damage,
expense and liability, by insurance or otherwise, reasonably incurred by the
individual in connection with any action or failure to act by reason of
membership on the Committee or performance of an authorized duty or
responsibility for or on behalf of the Company or any applicable Employer
pursuant to the Plan unless the same is judicially determined to be the result
of the individual’s willful misconduct or gross negligence. Such indemnification
by the Company shall be made only to the extent such expense or liability is not
payable to or on behalf of such person under any liability insurance coverage.
The foregoing right to indemnification shall be in addition to any other rights
to which any such person may be entitled as a matter of law.
Section 5.8 - Nonalienation of Benefits
Except as otherwise provided by law, no benefit, payment or distribution under
the Plan shall be subject either to the claim of any creditor of a Participant
or Beneficiary(ies), or to attachment, garnishment, levy, execution or other
legal or equitable process, by any creditor of such person, and no such person
shall have any right to alienate, commute, anticipate or assign (either at law
or equity) all or any portion of any benefit, payment or distribution under the
Plan.
The Plan shall not in any manner be liable for or subject to the debts,
contracts, liabilities, engagements or torts of any person entitled to benefits
hereunder.
In the event that any Participant’s benefits are garnished or attached by order
of any court, the Committee may elect to bring an action for a declaratory
judgment in a court of competent jurisdiction to determine the proper recipient
of the benefits to be paid by the Plan. During the pendency of said action, any
benefits that become payable may be paid into the court as they become payable,
to be distributed by the court to the recipient as it deems proper at the close
of said action.



13

--------------------------------------------------------------------------------




ARTICLE VI


INCLUSION AND WITHDRAWAL OF EMPLOYERS


Section 6.1 - Inclusion of Employers
Any Affiliate that is authorized by the Board to participate in the Plan may
elect to become an Employer by action of its own board of directors (or other
managing body) and by entering into a Joinder Agreement, a copy of which is
attached hereto as Exhibit A.
Section 6.2 - Withdrawal of Employers
The Company may, at any time in its sole discretion, determine to exclude any
Employer from the Plan. Any Employer may similarly elect to discontinue its
participation in the Plan at any time by giving sixty (60) days prior written
notice of its intent to so withdraw.
The exclusion or withdrawal of an Employer from the Plan shall not adversely
affect the administration of amounts already credited to the Deferred Account
under the Plan of any Participant employed by such Employer, with respect to
which amounts the Plan shall be continued until all such amounts under the Plan
have been paid by the Employer or otherwise liquidated under applicable law or
judicial judgment. Notwithstanding the foregoing, any exclusion of or withdrawal
by an Employer shall not have any effect on elections made with respect to the
Participant’s taxable year and the Company’s taxable year in which the
withdrawal or exclusion occurred.
Section 6.3 - Sale or Liquidation of Employers
In the event the Company should sell or otherwise directly or indirectly dispose
of sufficient interest in an Employer so that it no longer owns eighty (80)
percent of such company, or an Employer is liquidated, the Company shall assume
payment of such Employer’s remaining deferred compensation obligations under the
Plan.
Section 6.4 - Transfer Between Participating Employers
In the event that a Participant’s employment is transferred from one
participating Employer to another, the transfer shall not adversely affect the
administration of amounts then credited to the Deferred Account of such
Participant on, or as of the date of, transfer and the Participant’s prior
participating Employer shall remain obligated to pay such deferred benefits in
accordance with the provisions of the Plan in effect prior to the date of such
transfer. The Participant’s new participating Employer shall become obligated
under the terms of the Plan to pay any deferred compensation amounts credited to
the Participant’s Deferred Account upon and after said date of transfer.



14

--------------------------------------------------------------------------------




ARTICLE VII


MISCELLANEOUS PROVISIONS


Section 7.1 - Employment and Other Rights


Nothing contained herein shall require an Employer to continue any Participant
in its employ, nor does the Plan create any rights of any Participant or
Beneficiary or any obligation on the part of an Employer other than those set
forth herein. The benefits payable under the Plan shall be independent of, and
in addition to, any other employment agreements that may exist from time to time
concerning any other compensation or benefits payable by Employers.
Section 7.2 - Right to Benefits
The sole interest of each Participant and each Beneficiary under the Plan shall
be to receive the benefits provided herein as and when the same shall become due
and distributable in accordance with the terms hereof and applicable elections
hereunder, and neither any Participant nor any Beneficiary shall have any right,
title or interest (legal or equitable) in or to any of the specific property or
assets of an Employer. All benefits hereunder shall be distributed solely from
the general assets of the applicable Employer and no Employer shall maintain any
separate fund or other separate assets to provide any benefits hereunder. In no
manner shall any property or assets of an Employer be deemed or construed
through any of the provisions of the Plan to be held in trust for the benefit of
any Participant or designated Beneficiary or to be collateral security for the
performance of the obligations imposed by the Plan on an Employer. The rights of
any Participant hereunder and any Beneficiary of the Participant shall be solely
those of an unfunded and unsecured creditor in respect to the promise of an
Employer to pay benefits in the future.
Section 7.3 - Offsets to Benefits
Notwithstanding any provisions of the Plan to the contrary, any Employer or the
Committee may, in its sole and absolute final discretion determine and offset
any amounts to be paid to a Participant under the Plan against any amounts up to
$5,000 which such Participant may owe to such Employer to the extent permitted
by Treasury Regulation §1.409A-3(j)(4)(xiii).
Section 7.4 - Amendment and Termination
While the Employers intend to continue the Plan indefinitely, the Plan may be
amended, suspended or terminated at any time by the Board; provided, that no
such amendment, suspension or termination shall adversely affect the
administration of amounts already credited to Deferred Accounts under the Plan,
with respect to which amounts the Plan shall continue until all deferred
Compensation and applicable Matching Employer Contributions (if any) credited to
Deferred Accounts under the Plan have been distributed in accordance with
Article II. In the event it should be determined for any reason by an applicable
agency of the federal government or by any court of competent jurisdiction that
the Plan does not satisfy the exclusions of Section 201(2), Section 301(a)(3)
and Section 401(a)(1) of ERISA, the Plan shall be deemed terminated as of the
date of such determination unless alternative action by the Board is taken.

15

--------------------------------------------------------------------------------




Section 7.5 -Income Inclusion Under Section 409A of the Code
The Committee may accelerate the time or schedule of a distribution to a
Participant to pay an amount the Participant includes in income as a result of
the Plan failing to meet the requirements of Section 409A of the Code and the
regulations promulgated thereunder. Such payment may not exceed the amount
required to be included in income as a result of the failure to comply with
Section 409A of the Code and the regulations promulgated thereunder.
Section 7.6 - Claims Procedure
(a)
Filing Claims. In general, neither Participants nor their Beneficiaries need to
present a formal claim for benefits under the Plan in order to qualify for
rights or benefits under the Plan. If, however, any Participant or Beneficiary
(“claimant”) is not granted the rights or benefits to which the person believes
him or herself to be entitled, a formal claim for benefits must be filed in
accordance with this Section 7.6. A claim by any person must be presented to the
Committee within the maximum time permitted by law or under regulations
promulgated by the Secretary of Labor or his or her delegate pertaining to
claims procedures. The claims official will, within a reasonable time, and not
later than the maximum period of time specified by law or under regulation,
consider the claim and will issue his or her determination thereon in writing.
If the claim is granted, the appropriate distribution or payment will be made.
Before deciding the claim, the claims official will review the provisions of the
Plan and other relevant Plan documents, including similar claims, to ensure and
verify that the claim is made in accordance with those documents and that the
decision is applied consistently with regard to similarly situated claimants.



(b)
Notification to Claimant. If a claim request is wholly or partially denied, the
Committee will furnish to the claimant a notice of the decision within 90 days,
(or if the claim is a claim on account of disability, no later than 45 days
after the receipt of such claim) in writing and in a manner calculated to be
understood by the claimant, which notice will contain the following information:



(i)
Specific reason or reasons for the denial;

(ii)
Specific references to pertinent Plan provisions upon which the denial is based;

(iii)
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

(iv)
An explanation of the Plan’s claims review procedure describing the steps to be
taken by a claimant who wishes to submit his claims for review and the time
limits applicable to such procedures;

(v)
A statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse determination upon review; and

(vi)
In the case of an adverse determination of a claim on account of disability, the
information to the claimant shall include, to the extent necessary, the
information set forth in Employee Benefits Security Administration Regulation
§2560.503-1(g)(1)(v).

If special circumstances require the extension of the 45-day or 90-day period
described above, the claimant will be notified before the end of the initial
period of the circumstances requiring the extension

16

--------------------------------------------------------------------------------




and the date by which the claims official expects to reach a decision. Any
extension for deciding a claim will not be for more than an additional 90-day
period, or, if the claim is a claim on account of disability, for not more than
two additional 30-day periods.
(c)
Review Procedure. The claimant or his authorized representative may, with
respect to any denied claim:



(i)
Request a review upon a written application filed within 60 days (180 days in
the case of a denial of a claim on account of disability) after receipt by the
claimant of written notice of the denial of his claim;

(ii)
Review and receive copies of all documents relating to the claimant’s claim for
benefits, free of charge; and

(iii)
Submit documents, records, issues and comments in writing.

Any request or submission will be in writing and will be directed to the
Committee (or its designee). The Committee (or its designee) will have the sole
responsibility for the review of any denied claim and will take all steps
appropriate in the light of its findings.
(d)
Decision on Review. The Committee (or its designee) will render a decision upon
review not later than 60 days (45 days in the case of a claim on account of
disability) after receipt of the request for review. If special circumstances
(such as the need to hold a hearing on any matter pertaining to the denied
claim) warrant additional time, the decision will be rendered as soon as
possible, but not later than 60 days after receipt of the request for review.
Written notice of any such extension will be furnished to the claimant prior to
the commencement of the extension. This notice will indicate the special
circumstances requiring the extension and the date by which the Committee
expects to render a decision and will be provided to the claimant prior to the
expiration of the initial 45-day or 60-day period. The Committee will consider
all information submitted by the claimant, regardless of whether the information
was part of the original claim. The decision on review will be in writing and
will include:



(i)
Specific reason or reasons for the decision;

(ii)
Specific references to pertinent Plan provisions upon which the decision is
based;

(iii)
The claimant’s ability to review and receive copies of all documents relating to
the claimant’s claim for benefits, free of charge;

(iv)
An explanation of any voluntary review procedures describing the steps to be
taken by a claimant who wishes to submit his claims for review and the time
limits applicable to such procedures; and

(v)
A statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA.

In the case of a claim on account of disability, the review of the denied claim
shall be conducted by a named fiduciary who is neither the individual who made
the benefit determination nor a subordinate of such person and no deference
shall be given to the initial benefit determination. For issues involving
medical judgment, the named fiduciary must consult with an independent health
care professional who may not be the health care professional who decided the
initial claim. To the extent permitted by law, the decision of the claims
official (if no review is properly requested) or the decision of the review
official on

17

--------------------------------------------------------------------------------




review, as the case may be, will be final and binding on all parties. No legal
action for benefits under the Plan will be brought unless and until the claimant
has exhausted his or her remedies under this Section 7.6.



18

--------------------------------------------------------------------------------




ARTICLE VIII


DEFINITIONS


For the purposes of the Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:
Section 8.1 - Affiliate
“Affiliate” means all persons with whom the Company would be considered a single
employer under Sections 414(b) and (c) of the Code.
Section 8.2 - Associate
“Associate” means an individual who is currently employed by the Company or any
other Employer.
Section 8.3 - Base Compensation
“Base Compensation” means the gross base salary and annual bonus (other than any
Performance Bonus or Fiscal Year Compensation) that, absent a deferral election
under this Plan or any tax-qualified plan of the Company or an Affiliate, earned
by a Participant in any year for services performed for the Company and/or any
Affiliate.


Section 8.4 - Beneficiary
“Beneficiary” means the person, persons, or entity designated, whether by
Participant election or default, to receive any death benefits payable under
this Plan.
Section 8.5 - Board
“Board” means the Board of Directors of the Company.
Section 8.6 - Change in Control
“Change in Control” means the occurrence of any one of the following actions or
events:
(a)
With respect to Grandfathered Amounts:



(i)
Any person or group (as defined in Section 13 of Exchange Act) other than the
Company or an Affiliate becomes the beneficial owner of, or has the right to
acquire (by contract, option, warrant, conversion of convertible securities or
otherwise), twenty (20) percent or more of the outstanding common shares of the
Company entitled to vote for the election of directors; or

(ii)
A majority of the Board is replaced within any period of two (2) years or less
by directors not approved by the majority of the directors of the Company in
office at the beginning of such period, or a majority of the Board at any date
consists of persons not so approved; or

(iii)
The shareholders of the Company approve an agreement to merge or consolidate the
Company with another company other than an Affiliate or an agreement to sell or
otherwise dispose of all or substantially all of the assets to an entity other
than an Affiliate.


19

--------------------------------------------------------------------------------






(b)
With respect to Non-Grandfathered Amounts:



(i)
The acquisition by any person, or more than one person acting as a group, of
shares of the Company that, together with the shares the Company held by such
person or group, constitutes more than fifty (50) percent of the total fair
market value or total voting power of all of the shares of the Company; or

(ii)
A majority of the members of the Board is replaced during any twelve (12) month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or

(iii)
The acquisition by any person, or more than one person acting as a group, within
any twelve (12) month period, of ownership of shares possessing thirty (30)
percent or more of the total voting power of all of the shares of the Company;
or

(iv)
The acquisition by any person, or more than one person acting as a group, within
any twelve (12) month period, of assets of the Company that have a total gross
fair market value equal to or more than forty (40) percent of the total gross
fair market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions.

The definition of Change in Control contained herein in this subsection (b)
shall be interpreted in a manner that is consistent with the definition of
“change in control event” under Section 409A of the Code and the Treasury
Regulations promulgated thereunder.
Section 8.7 - Code
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Section 8.8 - Committee
“Committee” means that person or persons appointed by the Company to represent
the Company in the administration of the Plan pursuant to the provisions of
Article IV.
Section 8.9 - Company
“Company” means Big Lots, Inc. (and prior to May 16, 2001, Consolidated Stores
Corporation).
Section 8.10 -Compensation
“Compensation” means the Base Compensation, Fiscal Year Compensation and any
Performance Bonus payable to a Participant for services performed for the
Company or any other Employer.
Section 8.11 - Deferral Agreement
“Deferral Agreement” means an agreement filed by a Participant to effect
deferrals of Compensation hereunder and, effective January 1, 2015, to select
the time and form of payment for such deferrals. The Committee may permit or
require Deferral Agreements to be submitted electronically.
Section 8.12 - Deferred Account
“Deferred Account” means the account or accounts maintained by the Committee for
each Participant pursuant to Article I. A separate Deferred Account shall be
maintained for each Participant.

20

--------------------------------------------------------------------------------




Additionally, separate “Deferred Subaccounts” shall be maintained to account for
Non-Grandfathered Amounts and Grandfathered Amounts, to account for different
distribution elections pursuant to Section 2.1 regarding the time of
distribution or pursuant to Section 2.2 regarding the form of distribution, as
well as any other subaccount necessary to reflect the nature of the account and
various investment fund allocations of the Participant. A Participant’s Deferred
Account shall be utilized solely as a device for the measurement and
determination of the amounts to be distributed to or on behalf of a Participant
pursuant to the Plan; provided, however, that such Deferred Account shall not
constitute or be treated as a trust fund of any kind nor be deemed a funding
arrangement under the Code or ERISA.
Section 8.13 - Employer
“Employer” means the Company and/or an Affiliate that participates in the Plan
pursuant to Section 6.1.
Section 8.14 - ERISA
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
Section 8.15 - Fiscal Year Compensation
“Fiscal Year Compensation” means “fiscal year compensation” as defined under
Section 409A of the Code, relating to a period of service that is coextensive
with one or more consecutive taxable years of any Employer of which no amount is
paid or payable during the taxable year(s) of the Associate or Participant
constituting the period of service.
Section 8.16 - Grandfathered Amounts
“Grandfathered Amounts” means the portion, if any, of a Participant’s Deferred
Account that was earned and vested within the meaning of Section 409A of the
Code under the Plan before January 1, 2005 and any earnings (whether actual or
notional) attributable to such portion of the Participant’s Deferred Account, or
to such income.
Section 8.17 - Highly Compensated Employee
“Highly Compensated Employee” means an individual who is employed by the Company
or any other Employer and who is a “highly compensated employee” as that term is
defined in Section 414(q) of the Code for an applicable calendar year.
Section 8.18 - Matching Employer Contributions
“Matching Employer Contributions” means contributions, if any, made by the
Employer pursuant to Section 1.4 of the Plan. Any Matching Employer
Contributions shall be made at the sole and final discretion of the Board.
Section 8.19 - Non-Grandfathered Amounts
“Non-Grandfathered Amounts” means the portion, if any, of a Participant’s
Deferred Account that are not Grandfathered Amounts.
Section 8.20 - Participant
“Participant” means any Highly Compensated Employee who becomes a participant
pursuant to Section 1.1 of the Plan and who then elects to participate in the
Plan as described in Article I.

21

--------------------------------------------------------------------------------




Section 8.21 - Performance Bonus
“Performance Bonus” means compensation the amount of which, or the entitlement
to which, is contingent on the satisfaction of organizational or individual
performance criteria relating to a performance period of at least twelve (12)
consecutive months; provided that such criteria have been established in writing
by not later than ninety (90) days after the commencement of the period of
service to which the criteria relates and the outcome is substantially uncertain
at the time the criteria are established, and that constitutes
“performance-based compensation” within the meaning of Treasury Regulation
§1.409A-1(e).
Section 8.22 - Plan Year
“Plan Year” means the twelve (12) month period beginning each January 1 (i.e.,
the calendar year).
Section 8.23 - Termination
“Termination” means a termination of the relationship between a Participant and
all Affiliates that would be considered a “separation from service” as defined
under Section 409A of the Code and Treasury Regulation §1.409A-1(h), except that
for purposes of determining whether a Termination has occurred with respect to
an Affiliate, Sections 1563(a)(1), (2) and (3) of the Code (for purposes of
determining a controlled group of corporations under Section 414(b) of the Code)
and Treasury Regulation §1.414(c)-2 (for purposes of determining trades or
businesses, whether or not incorporated, that are under common control for
purposes of Section 414(c) of the Code) shall be applied without substituting
the phrase “at least 50 percent” for “at least 80 percent” in each place it
appears in such sections.
Section 8.24 - Unforeseeable Emergency
“Unforeseeable Emergency” means a severe financial hardship to the Participant
within the meaning of Treasury Regulation §1.409A-3(i)(3) resulting from: (i) an
illness or accident of the Participant or the Participant’s spouse, Beneficiary,
or dependent (as defined in Section 152 of the Code, without reference to
Sections 152(b)(1), (b)(2) and (d)(1)(B) of the Code); (ii) loss of the
Participant’s property due to casualty; or (iii) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.



22

--------------------------------------------------------------------------------




ARTICLE IX


GENERAL PROVISIONS


Section 9.1 - ERISA Status
The Plan shall constitute an unfunded plan maintained primarily for the purpose
of providing deferred compensation benefits for a group of Highly Compensated
Employees of any Employer.
Section 9.2 - Compliance with Section 409A of the Code
It is intended that the Plan comply with Section 409A of the Code and the
regulations promulgated thereunder (and any subsequent notices or guidance
issued by the Internal Revenue Service), and the Plan will be interpreted,
administered and operated accordingly. Nothing herein shall be construed as an
entitlement to or guarantee of any particular tax treatment to a Participant.
Section 9.3 - Construction
In the construction of the Plan, the masculine shall include the feminine and
the singular shall include the plural in all cases where such meanings would be
appropriate.
Section 9.4 - Controlling Law
The law of the state of the Company’s incorporation shall be the controlling
state law in all matters relating to the Plan and shall apply to the extent that
it is not preempted by the laws of the United States of America.
Section 9.5 - Effect of Invalidity of Provision
If any provision of the Plan is held invalid or unenforceable, such invalidity
or unenforceability shall not affect any other provisions hereof, and the Plan
shall be construed and enforced as if such provision had not been included.







23